EXHIBIT 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between Simon
Moss (“Executive”) and Avistar Communications Corporation (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Executive was employed by the Company as its Chief Executive Officer;


WHEREAS, Executive signed an Employment Agreement with the Company on June 25,
2007 with an effective date of July 16, 2007 (the “Employment Agreement”);


WHEREAS, Executive signed an Invention and Non-Disclosure Agreement with the
Company on June 25, 2007 (the “Confidentiality Agreement”);
 
WHEREAS, the Company granted Executive the following: 283,684 shares subject to
an incentive stock option on July 19, 2007 (the  “July 2007 ISO”); 816,316
shares subject to a nonstatutory stock option on July 19, 2007 (the “July 2007
NSO”); 250,000 shares subject to a nonstatutory stock option on December 5, 2007
(the “December 2007 NSO”); 58,138 shares subject to a nonstatutory stock option
on April 16, 2008 (the “April 2008 NSO”); 37,502 shares subject to an incentive
stock option on April 15, 2009 (the “April 2009 ISO”), and 62,498 shares subject
to a nonstatutory stock option on April 15, 2009 (the “April 2008 NSO”), all
subject to the terms and conditions of the Company’s 2000 Stock Option Plan and
individual Stock Option Agreements evidencing each grant (collectively the
“Stock Agreements”);


WHEREAS, effective July 8, 2009 (the “Separation Date”), Executive resigned
voluntarily his position as the Company’s Chief Executive Officer, his position
as a member of the Board of Directors, and from all positions Executive held
with the Company and any of its subsidiaries; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1. Resignation.  Executive acknowledges that, effective July 8, 2009, he
resigned voluntarily from all positions he held with the Company and any of its
subsidiaries, including his positions as the Company’s Chief Executive Officer
and as a member of its Board of Directors. Executive agrees to execute any
necessary forms or other documents and to take any actions required to effect
such resignations as a matter of state or federal law.


 
1

--------------------------------------------------------------------------------

 


2. Consideration.


a. Payment.  The Company agrees to pay Executive a total of Two Hundred Seventy
Thousand Dollars ($270,000.00), at the rate of Twenty-Two Thousand Five Hundred
Dollars ($22,500.00) per month, less applicable withholding, for twelve (12)
months from the first regular payroll date following the expiration of the
Consulting Period, as defined herein, in accordance with the Company’s regular
payroll practices.


b. Life and Health Insurance.  The Company shall reimburse Executive for the
payments Executive makes for COBRA coverage for a period of thirteen (13)
months, provided Executive timely elects and pays for continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA.  COBRA
reimbursements shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy, provided that Executive submits
documentation to the Company substantiating his payments for COBRA coverage.  In
addition, the Company shall reimburse Executive for payments Executive makes for
a $50,000 life insurance policy, up to a maximum of $100.00 per month, for a
period of twelve (12) months following the Separation Date, provided Executive
obtains and pays for such coverage and submits documentation to the Company
substantiating such payments.


c. Bonus.  The Company further agrees to pay Executive a bonus in the amount of
Sixty Thousand Dollars ($60,000.00), less applicable withholding, in full
consideration of any bonus Executive would otherwise have been eligible for,
including, without limitation, any bonus provided by the Employment
Agreement.  Executive acknowledges that, with the exception of this payment, he
will not be entitled to receive any other bonus amounts.  The bonus payment
provided hereunder will be made to Executive within ten (10) business days after
the Effective Date of this Agreement.


d. Extension of Exercise Period.  Notwithstanding anything to the contrary set
forth in the applicable Stock Agreements, Executive and the Company agree that,
with respect to all shares subject to options under the Stock Agreements that
are vested as of the Separation Date, Executive shall be entitled to exercise
said shares for a period of twelve (12) months following the Separation
Date.  Except as modified herein, all other terms of the Stock Option Agreements
and the Company’s 2000 Stock Plan shall continue to govern the exercise and
vesting of Executive’s options under the Stock Option Agreements to purchase
shares of the Company’s common stock.


e. Transitional Services.


i.           Consulting Services.  For one (1) month following the Effective
Date of this Agreement (the “Consulting Period”), Executive will make himself
reasonably available to serve as a Consultant to the Company.  During the
Consulting Period, Executive agrees to assist in the orderly transition of his
employment, including the transition of client relationships, and otherwise
assist the Company as requested by the Chairman of the Board or other designated
officer or board member.  The consulting services shall include, but not be
limited to, Executive’s introduction (in person or by telephone as reasonably
requested by the Company) of the Company’s CEO or Board members to clients,
industry analysts, significant investors, technology partners, or
distributors.  As consideration for the consulting services Executive has agreed
to provide pursuant to this Agreement, the Company agrees to pay Executive a
lump sum equivalent to one (1) month of Executive’s base salary, for a total of
Twenty-Two Thousand Five Hundred Dollars ($22,500.00) (the “Consulting Fee”)
along with associated reasonable expenses.  Executive agrees that he must obtain
advance authorization from the Company prior to incurring individual
business-related expenses exceeding Five Hundred Dollars ($500.00).  This
payment will be made to Executive within ten (10) business days after the
Effective Date of this Agreement.  The parties agree that said payment shall not
constitute a payment of wages, and that the Company will issue an Internal
Revenue Service Form 1099 to Executive for the purpose of reporting this
payment.  As he will no longer be the Company’s Chief Executive Officer or an
employee during the Consulting Period, Executive further agrees not to speak on
behalf of the Company except as requested by the Company and to make clear in
any authorized discussions that he is acting in an advisory capacity to the
Company.


 
2

--------------------------------------------------------------------------------

 
ii.           Further Transitional Services.  For a period not to exceed one (1)
month following the expiration of the Consulting Period, Executive agrees to
provide further transition assistance to the Company, as needed, not to exceed
five (5) hours per week.  The Parties agree that Executive’s availability to
provide this transitional assistance, and his continued access to his email
account and telephone number, in no way constitute or create a new employment,
consulting, or service provider relationship with the Company.  Accordingly,
Executive agrees that he will not be entitled to any of the benefits or
incidents of any such relationship after the expiration of the Consulting
Period.  As he will no longer be an employee, consultant, or service provider
following the expiration of the Consulting Period, Executive further agrees that
he may not speak on behalf of the Company, represent the Company in any
capacity, or hold himself out as an agent of the Company.


iii.           Supplemental Release.  Upon the expiration of the Consulting
Period, Executive agrees to execute the Supplemental Release attached hereto as
Exhibit 1 (“Supplemental Release”).  Executive agrees that his failure to
execute and return the Supplemental Release within five (5) business days of the
expiration of the Consulting Period shall entitle the Company to immediately
recover and/or cease providing the Consulting Fee.  Executive further agrees
that he shall be responsible to the Company for all costs, attorneys’ fees, and
any and all damages incurred by the Company in the bringing of any action to
recover the Consulting Fee.


f. Email and Telephone Access.  The Parties agree that, for three (3) months
following the Effective Date, Executive will have continued access to the
Company email account and telephone number used by Executive during his
employment with the Company.  Executive agrees to direct all work-related calls
and email messages he may receive to the attention of the appropriate Company
personnel.


 
3

--------------------------------------------------------------------------------


3. Reference.  Executive agrees to direct all requests for references or
verifications of employment from any third party, including but not limited to
employers or potential employers of Executive, to the Chairman of the Company’s
Board of Directors or his designee.  In response to such requests, for a period
of two (2) years following the Effective Date of this Agreement, the Company
agrees generally to: (1) confirm Executive’s dates of employment, job title, and
compensation and (2) provide responses to inquiries and to confirm that the
Company acknowledges and appreciates the excellent job Executive performed in
accomplishing the turnaround of the company and positioning the firm effectively
for future success, for which he was hired.


4. Press Release.  The Company shall prepare and issue a press release regarding
Executive’s resignation.  The release shall generally state that, at the
Executive’s request, both he and the Company have concluded that, given
Executive’s successful turnaround and positioning of the Company, for which he
was hired, it is a good time for a leadership transition.  The release shall
also state that Executive and the Company have put together a transition plan
for the Company to continue its success.


5. Stock.
 
a.  
Vested Shares as of the Separation Date.  The Parties agree that for purposes of
determining the number of shares of the Company’s common stock that Executive is
entitled to purchase from the Company, pursuant to the exercise of outstanding
options, Executive will be considered to have vested only up to the Separation
Date.  Executive acknowledges that as of the Separation Date, as reflected in
the Personnel Summary attached hereto as Exhibit 2, Executive will have vested
in: (a) 106,381 shares subject to the July 2007 ISO; (b) 374,868 shares subject
to the July 2007 NSO; (c) 93,750 shares subject to the December 2007 NSO; (d)
41,527 shares subject to the April 2008 NSO; and (e) zero shares subject to the
April 2009 NSO and the April 2009 ISO.

 
b.  
Tax Status of the Options.  Executive understands and acknowledges that the
amending of the July 2007 ISO and the April 2009 ISO (the “ISOs”) pursuant to
this Agreement may have the effects set forth below, and that the Company has
advised Executive to consult with his own tax advisor regarding the tax status
of the ISOs and the tax consequences to Executive of his exercise of the ISOs
and disposition of any shares acquired upon such exercise.

 
i.  
Modification of ISOs.  The Agreement constitutes a “modification” of the ISOs
resulting in the deemed regrant of the ISOs for purposes of the rules governing
incentive stock options.  Thus, the holding periods required under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”)  to receive
preferential federal income tax treatment for the Option will restart as of the
Effective Date.  In order to receive preferential federal income tax treatment
with respect to the ISOs under the incentive stock option rules, Executive must
(A) exercise the ISOs within three (3) months of the Separation Date; and (B)
not dispose of the shares acquired pursuant to an incentive stock option prior
to (i) two (2) years from the Effective Date (the deemed grant date for the
ISOs), and (ii) one (1) year from the date Executive exercises the ISOs or any
portion thereof.

 
 
4

--------------------------------------------------------------------------------

 
ii.  
Designation of Portion of Option Exercised.  To the extent that any portion of
the ISOs, as amended, are not classified as an incentive stock option as a
result of the application of Code Section 422(d) (i.e., the $100,000 limit
imposed by Section 422(d) of the Code), Executive may designate in his written
notice of exercise whether the Executive is exercising the incentive stock
option portion or the nonstatutory stock option portion.  Unless Executive
specifically elects to the contrary in Executive’s written notice of exercise,
the portion which is an incentive stock option shall be deemed to be exercised
first to the maximum possible extent and then the portion which is a
nonstatutory stock option shall be deemed to be exercised.

 
6. Benefits.  Executive’s health insurance benefits shall cease at midnight on
July 8, 2009, subject to Executive’s right to continue his health insurance
under COBRA.  Executive’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.  Executive shall receive his final pay, including pay for all accrued but
unused vacation, through Administaff in accordance with legal requirements.


7. Payment of Salary and Receipt of All Benefits.  Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Executive.   Consistent
with its normal expense reimbursement policy, the Company shall reimburse
Executive for all reasonable business expenses incurred up to and including the
Separation Date, provided that Executive submits documentation to the Company
substantiating any such expenses within 30 days of the Separation Date.


8. Executive’s Release of Claims Against The Company.  Executive agrees that the
foregoing consideration represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”).  Executive, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement, including, without limitation:


 
5

--------------------------------------------------------------------------------

 
a.           any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;


b.           any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;


d.           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;


e.           any and all claims for violation of the federal or any state
constitution;


f.           any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;


g.           any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.           any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive’s release of claims herein bars Executive from recovering
such monetary relief from the Company).
 
 
6

--------------------------------------------------------------------------------

 
9. The Company’s Release of Claims Against Executive.  The Company hereby and
forever releases Executive from, and agrees not to sue Executive concerning, or
in any manner to institute, prosecute, or pursue, any claim, complaint, charge,
duty, obligation, or cause of action relating to any matters of any kind arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement.  Notwithstanding any release
provided for herein, this Agreement shall not serve to release any claims by the
Company against Executive for any claims relating to fraud, embezzlement,
misappropriation of the Company’s trade secrets, or conduct that is violative of
criminal law.  Moreover, this release does not extend to any obligations
incurred under this Agreement.  Furthermore, this release does not release
claims that cannot be released as a matter of law.


10. California Civil Code Section 1542.  The Parties acknowledges that they have
been advised to consult with legal counsel and are familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The Parties, being aware of said code section, agree to expressly waive any
rights each may have thereunder, as well as under any other statute or common
law principles of similar effect.


11. No Pending or Future Lawsuits.  Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees.  Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.  The Company likewise represents that it has no lawsuits, claims, or
actions pending against Executive and does not intend to bring any claims
against Executive.


12. Trade Secrets and Confidential Information/Company Property.  Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary
information.  Executive’s signature below constitutes his certification under
penalty of perjury that he has returned all documents and other items provided
to Executive by the Company, developed or obtained by Executive in connection
with his employment with the Company, or otherwise belonging to the Company.


13. No Cooperation.  Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so.  Executive agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order.  If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Executive shall state no
more than that he cannot provide counsel or assistance.


 
7

--------------------------------------------------------------------------------

 
14. Non-disparagement.  Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.  The Company agrees to refrain from any disparaging statements
about Executive.  Executive understands that the Company’s obligations under
this paragraph extend only to the Company’s Board of Directors and only for so
long as each member is a Director of the Company.


15. Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any proven material breach of this
Agreement or of any provision of the Confidentiality Agreement shall entitle the
Company immediately to recover and/or cease providing the consideration provided
to Executive under this Agreement and to obtain damages.


16. No Admission of Liability.  Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.
 
17. Nonsolicitation.  Executive agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Executive shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


18. Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


19. ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN MATEO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


 
8

--------------------------------------------------------------------------------

 
20. Section 409A.  The foregoing provisions are intended to comply with the
requirements of Code Section 409A and the final regulations and official
guidance thereunder (“Section 409A”) so that none of the compensation and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so
comply.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.


21. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.  Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


22. No Representations.  Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement.  Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


23. Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


 
9

--------------------------------------------------------------------------------

 
24. Attorneys’ Fees.  In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.


25. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement, the Stock Agreements, and Paragraphs
3(b), 5, 7, 10(a), 10(c) and (d) to the extent they relate to Paragraph 10(a),
11, 12, 13, 16 and 19 of the Employment Agreement.  Except as expressly set
forth herein, this Agreement supersedes and replaces the Employment Agreement.


26. No Oral Modification.  This Agreement may only be amended in a writing
signed by Executive and the Chairman of the Company’s Board of Directors.


27. Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  Executive consents to
personal and exclusive jurisdiction and venue in the State of California.


28. Effective Date.  Executive understands that this Agreement shall be null and
void if not executed by him and returned to the Company by July 8, 2009.  This
Agreement will become effective on the date it has been signed by both Parties
(the “Effective Date”).


29. Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


30. Voluntary Execution of Agreement.  Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other
Releasees.  Executive acknowledges that:


(a)           he has read this Agreement;


 
(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



 
(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)           he is fully aware of the legal and binding effect of this
Agreement.


 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




 
SIMON MOSS, an individual
 


Dated:  ____July 8________, 2009                              /s/ Simon
Moss                                        
Simon Moss






 
                                                                AVISTAR
COMMUNICATIONS CORPORATION
 


Dated:  ____July 8_    _____, 2009                        By /s/ Gerald J.
Burnett                                      
Dr. Gerald J. Burnett
Chairman of the Board of Directors






 
 
11

--------------------------------------------------------------------------------

 


 
EXHIBIT 1
(Supplemental Release)
 
 
In consideration of the mutual promises and Payment and other consideration
provided in the Separation Agreement and Release, dated, 2009 (the “Agreement”),
Simon Moss hereby verifies and confirms his renewed agreement to the terms of
that Agreement, including but not limited to the release and waiver of any and
all claims relating to his employment with the Company, and further extends such
release and waiver to any claims that may have arisen between during the
Consulting Period as defined therein, including but not limited to claims under
any local ordinance or state or federal employment law, including laws
prohibiting discrimination in employment on the basis of race, sex, age,
disability, national origin, or religion, as well as any claims for wrongful
discharge, breach of contract, attorneys’ fees, costs, or any claims of amounts
due for fees, commissions, stock options, expenses, salary, bonuses, profit
sharing or fringe benefits.
 
IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.
 
SIMON MOSS, an individual
 


Dated:  ________________, 2009                                                       
Simon Moss






 
AVISTAR COMMUNICATIONS CORPORATION
 


Dated:  ________________,  2009                                    By
                     Dr. Gerald J. Burnett                       
                             Chairman of the Board of Directors
 
 
 
12

--------------------------------------------------------------------------------

 
 


EXHIBIT 2
(S. Moss Personnel Summary as of July 8, 2009)




[Missing Graphic Reference]


 
 
13

--------------------------------------------------------------------------------

 